    Case 1:20-cv-00754-MN Document 17 Filed 11/05/20 Page 1 of 2 PageID #: 299
                                                                                         WILMINGTON
                                                                                        RODNEY SQUARE

                                                                                          NEW YORK
                                                                                  ROCKEFELLER CENTER

                                                                                     Samantha G. Wilson
                                                                                          P 302.571.5018
                                                                                          F 302-576-3547
                                                                                        swilson@ycst.com

                                        November 5, 2020


VIA CM/ECF

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801


               Re:     MicroSurgical Technology, Inc., et al. v. New World Medical, Inc.,
                       C.A. No. 20-754-MN

Dear Judge Noreika:

       Per the Court staff’s instructions on November 4, 2020, Plaintiffs write to provide their
proposals for resolution of a dispute they believe to be time-sensitive.1

        The Dispute: Plaintiffs MicroSurgical Technology, Inc. (“MST”) and The Regents of the
University of California filed their Complaint on June 4, 2020, accusing Defendant New World
Medical, Inc.’s (“NWM”) existing “Kahook Dual Blade” (“KDB”) of infringement. (D.I. 1.)
Plaintiffs recently learned that NWM intends to launch a next generation product called the “KDB
GLIDE.” Plaintiffs believe that the KDB GLIDE infringes the asserted patents and will compete
directly with MST’s product, causing Plaintiffs irreparable harm. Defendant disagrees.

        Plaintiffs’ Proposal: To avoid unnecessary expedition and potential motion practice,
Plaintiffs, promptly upon learning of the KDB GLIDE, asked that NWM provide limited,
narrowly-tailored information permitting Plaintiffs to determine (1) when NWM will launch the
new KDB GLIDE and (2) whether the new KDB GLIDE embodies any features or functions


1
  Plaintiffs shared a draft of this letter with counsel for Defendant, asking Defendant to provide
its positions for the preparation of a joint submission. Counsel for Defendant reiterated its
position from the parties’ conferences that accelerated discovery on the KDB GLIDE is neither
necessary nor warranted, and that Defendant did not intend to join in any submission on this
issue. Plaintiffs reserve the right to respond to any response from Defendant to Plaintiffs’
proposal regarding the timing and format for resolution of Plaintiffs’ dispute.
                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
    Case 1:20-cv-00754-MN Document 17 Filed 11/05/20 Page 2 of 2 PageID #: 300

Young Conaway Stargatt & Taylor, LLP
The Honorable Maryellen Noreika
November 5, 2020
Page 2

distinct from the existing accused KDB with respect to infringement of the asserted patents.
Defendant refused to provide such information. The parties verbally met and conferred on October
27 for approximately 20 minutes but remain at an impasse. Plaintiffs therefore request limited
expedited discovery to determine whether there is a basis and a need to move for a preliminary
injunction and/or temporary restraining order against the imminent launch of the KDB GLIDE.2
Because Plaintiffs risk irreparable harm if Plaintiffs seek discovery into the KDB GLIDE in the
normal course,3 as NWM would prefer, Plaintiffs are prepared to file an opening letter brief, not
to exceed 3 single-spaced pages (excluding exhibits), by November 6, 2020. Plaintiffs propose
that Defendant file a responsive letter brief, not to exceed 3 single-spaced pages (excluding
exhibits), by November 9, 2020. If the Court wishes to schedule a teleconference regarding this
matter, Plaintiffs defer to the Court’s preference as to whether it does so now or following review
of the parties’ papers, but respectfully request that any teleconference be held as soon as
practicable.

       Should Your Honor have any questions regarding the foregoing, counsel for Plaintiffs are
available at the Court’s convenience.

                                                      Respectfully,

                                                      /s/ Samantha G. Wilson

                                                      Samantha G. Wilson (No. 5816)

cc: All counsel of record (by CM/ECF)




27298803.1




2
  Should Plaintiffs determine that a preliminary injunction and/or a temporary restraining order is
warranted, they also may seek leave to amend/supplement their complaint to assert infringement
of the KDB GLIDE.
3
  Separate from discussions regarding the KDB GLIDE, discovery opened on November 2, 2020,
the date the parties held their Rule 26(f) conference. Thus, Plaintiffs will not delay in serving the
limited discovery it seeks regarding the KDB GLIDE, but without waiver of their right to request
that the Court order such discovery to be expedited.
